DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-19 and 22 are allowed.

Claim 6 would be allowable if rewritten to overcome the below mentioned claim objection.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 323 (as mentioned on pg. 16, line 3 of the specification as originally filed).  

Applicant is reminded on the correct procedure of amending drawings. According to 37 CFR 1.121(d): 
(d) Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84  or, for a nonprovisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet." Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.

Applicant has submitted new FIG. 5A as a “replacement sheet” instead as a “new sheet.” 
Specification
The disclosure is objected to because of the following informalities: Applicant has submitted a new Figure (FIG. 5A) but has not submitted an amendment to the specification including a brief description of FIG. 5A.  
Additionally, without some sort of explanation of FIG. 5A in the specification, or reference numbers in the figure, the figure is somewhat meaningless. 
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, at the end of the claim, there is a quotation mark. This appears to be a typographical error and should be removed. 
In claim 6, “the radial extension of the anilox roller” has no antecedent basis in the claims. Parent claim 1, recites that the claim includes at least one of a radial extension of the anilox roller and a radial extension of the surface of the impression roller. Applicant has not yet recited that the claim specifically includes the radial extension of the anilox roller. For purposes of expediting examination claim 6 will be interpreted as if Applicant has recited that the claim includes the radial extension of the anilox roller. This rejection could be overcome by reciting: 
--6.	The flexographic printing device of claim 1, further comprising the radial extension of the anilox roller wherein . . . --
	

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis (US 4,008,661) in view of Van Den Brink et al. et al. (US 2011/0120328). 
With respect to claim 1, Mathis disclosed the claimed flexographic printing device except they are silent on the two material webs having different thicknesses and they are silent on the incision of a radial extension of the surface carrying the image to be printed. Mathis discloses a flexographic printing device comprising a printing unit (as shown in Fig. 3 of Mathis) comprising:
	a printing roller 46 carrying on a surface thereof an image (on “printing bands”) to be printed (Mathis, col. 2, lines 62-65); 
	an impression roller 36 having a surface; and
	an anilox roller 44 adapted to feed printing ink from a printing ink chamber 42 onto the printing roller 46;, 
	wherein the printing unit is configured for simultaneously printing at least two material webs 82 (Mathis, col. 3, lines 50-53; Fig. 3), the at least two material webs 82 being printed when they pass a printing nip formed between the printing roller 46 and the impression roller 36. 
	While Mathis is silent on the printing unit being configured for printing two material webs having different thicknesses, the apparatus disclosed by Mathis is capable of printing on two material webs having different thicknesses. 
	Additionally, Van Den Brink et al. et al. teach flexographic printing device including a radial extension (“a layer of flexible material,” Van Den Brink et al., paragraph [0036]) of the impression roller 4 that is selected with respect to a thickness of the respective material web to be printed (“Such a layer of flexible material can take up fluctuations in the substrate thickness, so that the quality of the printed image is high,” Van Den Brink et al., paragraph [0036]). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Van Den Brink et al. with the flexographic printing device disclosed by Mathis for the advantage of maintaining high printing quality when substrate thickness varies. 
	With respect to claim 2, Mathis discloses that the image to be printed is provided as a cliché (“printing bands”) mounted on the printing roller 46 to be printed (Mathis, col. 2, lines 62-65). 
	With respect to claim 3, while Mathis does not specify the exact number of clichés, one of ordinary skill in the art would recognize that four clichés would be used to match the four webs supplied to the printing unit as shown in Fig. 3 of Mathis. 
	With respect to claim 4, Mathis in view of Van Den Brink et al. are silent on how the printing sleeve or roller is made. However, it is noted that the method of making the sleeve or roller in an apparatus claim holds no patentable weight unless the method results in a different end structure of the invention. In this case, engraving does not appear to result in any different structure than the flexographic sleeve disclosed by Mathis. 
	With respect to claim 5, the surface of the impression roller disclosed by Mathis can be considered to have an equal amount of surface zones as there are material webs (the term “surface zones” appears to be an abstract designation of surface areas of the impression roller–any number of abstract surface zones can be designated), and wherein at least one of the surface zones has a radial extension adapted to the thickness of the respective material web to be printed (since Van Den Brink et al. teaches a layer of flexible material over the entire impression roller, all surface zones of Van Den Brink et al. have the radial extension). 
	With respect to claim 8, the “layer of flexible material,” as disclosed by Van Den Brink et al. could be considered a cover having the radial extension. 
With respect to claim 23, Mathis disclosed the claimed flexographic printing device except they are silent on the two material webs having different thicknesses and they are silent on the incision of a radial extension of the surface carrying the image to be printed. Mathis discloses a flexographic printing device comprising a printing unit (as shown in Fig. 3 of Mathis) comprising:
	a printing roller 46 carrying on a surface thereof an image (on “printing bands”) to be printed (Mathis, col. 2, lines 62-65); 
	an impression roller 36 having a surface; and
	an anilox roller 44 adapted to feed printing ink from a printing ink chamber 42 onto the printing roller 46;, 
	wherein the printing unit is configured for simultaneously printing at least two material webs 82 (Mathis, col. 3, lines 50-53; Fig. 3), the at least two material webs 82 being printed when they pass a printing nip formed between the printing roller 46 and the impression roller 36 wherein a distance between the two material webs and the surface of the printing roller 46 is similar (a shown in Figs. 3-4 of Mathis). 
	While Mathis is silent on the printing unit being configured for printing two material webs having different thicknesses, the apparatus disclosed by Mathis is capable of printing on two material webs having different thicknesses. 
	Additionally, Van Den Brink et al. et al. teach flexographic printing device including a radial extension (“a layer of flexible material,” Van Den Brink et al., paragraph [0036]) of the impression roller 4 that is adapted in respect to a thickness of at least two material webs to be printed (“Such a layer of flexible material can take up fluctuations in the substrate thickness, so that the quality of the printed image is high,” Van Den Brink et al., paragraph [0036]). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Van Den Brink et al. with the flexographic printing device disclosed by Mathis for the advantage of maintaining high printing quality when substrate thickness varies. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis (US 4,008,661) in view of Van Den Brink et al. et al. (US 2011/0120328), as applied to claim 1 above, and further in view of Kuckelmann et al. (US 2007/0144391). 
With respect to claim 7, Mathis in view of Van Den Brink et al. disclose the claimed flexographic printing device except for the anilox roller having a radial extension adapted to a thickness of the respective material web to be printed. It is noted that claim 1 does not actually recite more than one material web as part of the claimed invention. Claim 1 recites that the printing unit is “configured” for simultaneously printing at least two material webs. However, this does not require that it does print on two material webs. Thus the flexographic printing device disclosed by Mathis in view of Van Den Brink et al. could print on a single web. Therefore, when printing on a single material web, the printing unit comprises an equal amount of anilox rollers 46 as there are material webs. 
	Kuckelmann et al. disclose that each of the anilox rollers 46 has a radial extension or a radial position adapted to a thickness of the respective material web to be printed. In paragraph [0015],  Kuckelmann teaches that the diameter of the anilox roller is reduced in a marginal portion of the web. Thus the anilox roller has a radial extension in the non-marginal portions of the web. The printing device as a whole must inherently be adapted to print on a particular thickness or range of thicknesses of material webs, thus the radial extension would also be adapted for printing on such thickness or thicknesses of material webs. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kuckelmann et al. with the flexographic printing device disclosed by Mathis in view of Van Den Brink et al. for the advantage of reduced consumption of material when a printing unit is exchanged while the printing press is running (Kuckelmann et al., paragraph [0006]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis (US 4,008,661) in view of Van Den Brink et al. et al. (US 2011/0120328), as applied to claim 1 above, and further in view of Demand (US 213/0025478).
With respect to claim 9, Mathis in view of Van Den Brink et al. disclose the claimed flexographic printing device, except that they are silent on the inclusion of at least one feeding device. However, Demand teaches a flexographic printing device including at least one feeding device 6 (Demand, paragraph [0024]; Fig. 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Demand with the flexographic printing device disclosed by Mathis in view of Van Den Brink et al. for the advantage of assisting the webs through the printing unit and placing less strain on the printing unit and reducing the possibility of web breakage.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 22-23 have been considered but are not fond persuasive of any error in the above rejection.
Regarding the objection the drawings, Applicant indicated that corrected drawings have been submitted. However, no replacement drawings could be found in the file. 
Regarding the objection to claim 6, Applicant has not amended claim 6 to overcome the previous 112(b) rejection (now changed to s simple objection to the claim). In claim 1 Applicant has recited that at least one of the radial extension of the impression roller and a radial extension of the anilox roller is included, but claim 1 does not specify which one is included. Claim 6 refers to “the radial extension of the anilox roller.” Since Applicant has not explicitly recited that claim 1 includes an extension of the anilox roller, this language is objected to for not having antecedent basis in the claims. 
Regarding the 103 rejection of claim 1. Applicant argues that Van Den Brink does not teach a radial extension of the surface of the impression roller is selected with respect to thickness of the material webs to be printed. However, the reasoning behind selecting a particular radial extension is an abstract idea which does not affect the structure of the claimed invention. The reasoning behind why Van Den Brink selected the thickness of the flexible layer is not known to the examiner, but as mentioned above, such reasoning has no effect on the recited structure. Van Den Brink has selected a particular radial extension and this radial extension reads on the recited limitation regardless of the reasoning behind selecting it. 
Regarding the 103 rejection of claim 23, Applicant argues that the teaching of Van Den Brink is intended to accommodate fluctuations in the thickness of a single web of material. Regardless of the intention of Van Den Brink, the disclosed structure would have the capability of adapting to the different thicknesses of more than one web. The flexible layer disclosed by Van Den Brink “can take up fluctuations in the substrate thickness” (Van Den Brink, paragraph [0036]). The flexible layer would inherently adapt to different thicknesses of different webs. The flexible layer does not know whether it is printing on a single web or multiple webs. Therefore, in the combination, of Mathis and Van Den Brink, could effectively print on two webs while accommodating different thicknesses in the webs. It is noted that Applicant never actually claims that the flexographic printing device includes two webs of different thicknesses. 
For these reasons, the above rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                                                                                                                                                                                                             November 21, 2022